PER CURIAM.
Appellant, Chievy Jones, asserts that the trial court erroneously conducted a resentencing hearing without the presence of counsel or Appellant. We agree.
Appellant filed a Motion to Correct an Illegal Sentence pursuant to Rule 3.800(a), *1205Florida Rules of Criminal Procedure. The trial court granted the motion in part, concluding that the HVFO designation on the armed kidnapping counts and the 15-year minimum mandatory sentences should be stricken. However, the trial court conducted the resentencing without Appellant or his counsel present. Cross v. State, 18 So.3d 1235, 1236 (Fla. 1st DCA 2009). Accordingly, we reverse and remand for a resentencing hearing in the presence of Appellant and his counsel. Id.; Bines v. State, 837 So.2d 1146, 1147 (Fla. 1st DCA 2003).
REVERSED and REMANDED.
WOLF, PADOVANO, and ROWE, JJ., concur.